DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 01, 2022 has been entered.

Specification
The title of the invention is broad and not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0092604 A1 to Hsieh et al. (“Hsieh”) in view of U.S. Patent No. 8,198,738 B1 to Hwang et al. (“Hwang”).												As to claim 1, Hsieh discloses a package structure, comprising: a semiconductor die (201, 301); and a redistribution circuit structure (above 201, 301), comprising conductive patterns (517, 1013) and a main portion (1009) separated from the conductive patterns (517, 1013) by slits (1011), wherein the conductive patterns (517, 1013) each comprise: a first portion (center); at least one second portion (rectangle); and at least one connecting portion (triangle), wherein a first edge (interfacing first portion) of the at least one connecting portion (triangle) is connected to the first portion (center), a second edge (interfacing second portion) of the at least one connecting portion (triangle) is connected to the at least one second portion (rectangle), the first edge (interfacing first portion) is opposite to the second edge (interfacing second portion), and a length of the first edge (interfacing first portion) is greater than a length of the second edge (interfacing second portion), wherein a plurality of arc-shape openings (701) are located within the first portion (center), and the plurality of arc-shape openings (701) are spaced away from one another and arranged in a concentric manner, wherein a width of each of the slits (1011) is constant, and the slits (1011) are separated from one another through the main portion (1009) and are conformally located along contours of the conductive patterns (517, 1013), respectively (See Fig. 3, Fig. 5, Fig. 6, Fig. 7, Fig. 10, ¶ 0038, ¶ 0047, ¶ 0054, ¶ 0057, ¶ 0058, ¶ 0061, ¶ 0062, ¶ 0069, ¶ 0076, ¶ 0077) (Notes: the limitation “portion” is defined as a part of any whole, either separated from or integrated with it by DICTIONARY.COM) (Notes: the slits are filled by PBO. Hwang also teaches the slits (114) conformally isolate the conductive patterns (111) outside the conductive patterns (111) for isolation and protection (See Figs. 2-8, Columns 2-3)).										Furthermore, the limitation “slits” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art. It has been held it has been held that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).											The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).									As to claim 3, Hsieh in view of Hwang further discloses wherein the width of each of the slits (1011/114) is approximately from 40μm to 50μm (See Hsieh Fig. 6, ¶ 0058, ¶ 0069) (Notes the slits defined outside the conductive patterns have the width of (R1-R5 = 230μm - 180μm, where other suitable dimensions are applicable).			As to claim 7, Hsieh further discloses wherein a width (T1) of each of the plurality of arc-shape openings (701) is approximately from 40μm to 50μm (See Fig. 7, ¶ 0061).													As to claim 8, Hsieh further discloses wherein the plurality of arc-shape openings (701) are spaced away from one another with an equal distance (W1) ranging from about 20μm to about 40μm (See Fig. 7, ¶ 0062).
Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0092604 A1 to Hsieh et al. (“Hsieh”) in view of U.S. Patent No. 8,198,738 B1 to Hwang et al. (“Hwang”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0252610 A1 to Chen et al. (“Chen”). The teachings of Hsieh and Hwang have been discussed above.										As to claim 4, although Hsieh further discloses wherein for each of the conductive patterns (517, 1013), the at least one connecting portion (triangle) further has a third edge (1st taper side) and a fourth edge (2nd taper side), the third edge (1st taper side) and the fourth edge (2nd taper side) are non-parallel, and ends of each of the third edge (1st taper side) and the fourth edge (2nd taper side) are respectively connected to one end of the first edge (interfacing first portion) and one end of the second edge (interfacing second portion) (See Fig. 7), Hsieh and Hwang do not further disclose wherein a distance between the first edge and the second edge is approximately from 50μm to 70μm.									However, Chen does disclose wherein a distance (d1) between the first edge and the second edge is approximately from 50μm to 70μm	(See Fig. 1, ¶ 0020).		In view of the teaching of Chen, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hsieh to have wherein a distance between the first edge and the second edge is approximately from 50μm to 70μm because such a distance is generally applied in the connecting portion, where the distance may further be adjusted in view of design requirements and constrains (See ¶ 0020).					 		As to claim 5, Hsieh further discloses wherein an included angle between extending lines of the third edge (1st taper side) and the fourth edge (2nd taper side) is approximately from 50 degrees to 70 degrees (See Fig. 7) (Notes: Hsieh clearly conveys the included angle is approximately from 50 degrees to 70 degrees, especially in view of the limitation “approximately”).
Claim(s) 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0092604 A1 to Hsieh et al. (“Hsieh”) in view of U.S. Patent No. 8,198,738 B1 to Hwang et al. (“Hwang”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0061900 A1 to Park et al. (“Park”). The teachings of Hsieh and Hwang have been discussed above.											As to claim 21, although Hsieh discloses the conductive patterns (517, 1013) (See Fig. 5, Fig. 7, Fig. 10), Hsieh and Hwang do not further disclose wherein for each of the conductive patterns located on a diagonal line of the package structure, a first extending direction of a line passing through a center of the first portion and a center of the at least one connecting portion is different from a second extending direction of the diagonal line of the package structure, wherein the diagonal line of the package structure is a corner-to-corner line that joins two opposite corners of the package structure and passes and intersects with a center of the package structure in a top view thereof.													However, Park does disclose wherein for each of the conductive patterns (140, 141, 142, 145) located on a diagonal line of the package structure, a first extending direction of a line passing through a center of the first portion (141) and a center of the at least one connecting portion (140, 145) is different from a second extending direction of the diagonal line of the package structure, wherein the diagonal line of the package structure is a corner-to-corner line that joins two opposite corners of the package structure and passes and intersects with a center of the package structure in a top view thereof (See Fig. 1, Fig. 3, ¶ 0023, ¶ 0028, ¶ 0029, ¶ 0031) (Notes: the limitation is met in view of FIG. 10 of the Drawings).									In view of the teaching of Park, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hsieh to have wherein for each of the conductive patterns located on a diagonal line of the package structure, a first extending direction of a line passing through a center of the first portion and a center of the at least one connecting portion is different from a second extending direction of the diagonal line of the package structure, wherein the diagonal line of the package structure is a corner-to-corner line that joins two opposite corners of the package structure and passes and intersects with a center of the package structure in a top view thereof because the conductive patterns are arranged to provide electrical connections to match a pattern of an external circuit such that the line may be different from the diagonal line (See ¶ 0028).					As to claim 22, Hsieh in view of Park further discloses wherein the first extending direction is perpendicular to the second extending direction (See Park Fig. 3).
Claim(s) 9-13 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0092604 A1 to Hsieh et al. (“Hsieh”) in view of U.S. Patent No. 8,198,738 B1 to Hwang et al. (“Hwang”) and U.S. Patent Application Publication No. 2014/0061900 A1 to Park et al. (“Park”).													As to claim 9, although Hsieh discloses a package structure, comprising: an insulating encapsulation (401); a semiconductor die (201, 301), encapsulated in the insulating encapsulation (401); and a redistribution circuit structure (above 201, 301), comprising at least one metallization layer having a main portion (1009) and conductive patterns (517, 1013) separated from the main portion (1009) through slits (1011), wherein the conductive patterns (517, 1013) each comprise: a first portion (center); at least one second portion (rectangle); and at least one connecting portion (triangle), connecting the first portion (center) and the at least one second portion (rectangle), wherein a width of each of the slits (1011) is constant, and each of the conductive patterns (517, 1013) are enclosed in a respective one slit of the slits (1011), wherein a plurality of arc-shape openings (701) are located within the first portion (center), and the plurality of arc-shape openings (701) are arranged into an annular shape by a concentric manner and are spaced away from one another (See Fig. 3, Fig. 5, Fig. 6, Fig. 7, Fig. 10, ¶ 0038, ¶ 0046, ¶ 0047, ¶ 0054, ¶ 0057, ¶ 0058, ¶ 0061, ¶ 0062, ¶ 0069, ¶ 0076, ¶ 0077) (Notes: the limitation “portion” is defined as a part of any whole, either separated from or integrated with it by DICTIONARY.COM) (Notes: the slits are filled by PBO. Hwang also teaches the slits (114) conformally isolate and enclose the conductive patterns (111) outside the conductive patterns (111) for isolation and protection (See Figs. 2-8, Columns 2-3)), Hsieh does not further disclose wherein for each conductive pattern located on one diagonal line of the package structure, a first extending direction of a line passing through a center of the first portion and a center of the at least one connecting portion is different from a second extending direction of the one diagonal line of the package structure, wherein the one diagonal line of the package structure is a corner-to-corner line that joins two opposite corners of the package structure and passes and intersects with a center of the package structure in a top view thereof.		However, Park does disclose wherein for each conductive pattern (140, 141, 142, 145) located on one diagonal line of the package structure, a first extending direction of a line passing through a center of the first portion (141) and a center of the at least one connecting portion (140, 145) is different from a second extending direction of the one diagonal line of the package structure, wherein the one diagonal line of the package structure is a corner-to-corner line that joins two opposite corners of the package structure and passes and intersects with a center of the package structure in a top view thereof (See Fig. 1, Fig. 3, ¶ 0023, ¶ 0028, ¶ 0029, ¶ 0031) (Notes: the limitation is met in view of FIG. 10 of the Drawings).							In view of the teaching of Park, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hsieh to have wherein for each conductive pattern located on one diagonal line of the package structure, a first extending direction of a line passing through a center of the first portion and a center of the at least one connecting portion is different from a second extending direction of the one diagonal line of the package structure, wherein the one diagonal line of the package structure is a corner-to-corner line that joins two opposite corners of the package structure and passes and intersects with a center of the package structure in a top view thereof because the conductive patterns are arranged to provide electrical connections to match a pattern of an external circuit such that the line may be different from the one diagonal line (See ¶ 0028).			As to claim 10, Hsieh in view of Hwang further discloses wherein the slits (1011/114) are conformally located along contours of the conductive patterns (517, 1013/111), respectively (See Hsieh Fig. 10 and Hwang Figs. 2-8).					As to claim 11, Hsieh in view of Hwang further discloses wherein the width of each of the slits (1011/114) is approximately from 40μm to 50μm (See Hsieh Fig. 6, ¶ 0058, ¶ 0069) (Notes the slits defined outside the conductive patterns have the width of (R1-R5 = 230μm - 180μm, where other suitable dimensions are applicable).			As to claim 12, Hsieh further discloses wherein for each of the conductive patterns (517, 1013), the at least one connecting portion (triangle) is located outside the first portion (center), the at least one connecting portion (triangle) has two non-parallel edges (taper sides), ends of the two non-parallel edges (taper sides) distancing with a first gap are connected to the first portion (center), other ends of the two non-parallel edges (taper sides) distancing with a second gap are connected to the at least one second portion (rectangle), and the first gap is greater than the second gap (See Fig. 7).		As to claim 13, Hsieh further discloses wherein an included angle between extending lines of the two non-parallel edges (taper sides) is approximately from 50 degrees to 70 degrees (See Fig. 7) (Notes: Hsieh clearly conveys the included angle is approximately from 50 degrees to 70 degrees, especially in view of the limitation “approximately”).											As to claim 25, Hsieh in view of Park further discloses wherein the first extending direction is perpendicular to the second extending direction (See Park Fig. 3).		As to claim 26, Hsieh further discloses wherein the plurality of arc-shape openings (701) are offset from one another in a direction of the center of the first portion (center) towards to a perimeter of the first portion (center) (See Fig. 7).				Further, the applicant also has not established the critical nature of the “width of each of the slits, distance between the first edge and the second edge, included angle, width of each of the plurality of arc-shape openings, equal distance.” “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims….In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. 												It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations to obtain optimized “widths, distances, and angle” in light of design requirements and constrains. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).	

Response to Arguments
Applicant's arguments with respect to claims 1 and 9 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Topacio et al. (US 2011/0254154 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815